*824MEMORANDUM OPINION.
Petitioner seeks review of a Court of Appeals decision affirming an order terminating her parental rights to her two daughters. The trial court found the requisite facts by a preponderance of the evidence as specified in ORS 419.525(2). Petitioner contends that the statutory standard is inadequate to meet the requirements of the Due Process Clause of the Fifth and Fourteenth Amendments to the United States Constitution.
Since the Court of Appeals decision, the United States Supreme Court decided the case of Santosky v. Kramer, 455 US 745, 102 S Ct 1388, 71 L Ed 2d 599 (1982), in which it held that the preponderance standard is inadequate and the “clear and convincing evidence” standard of proof is adequate to satisfy due process requirements for parental termination cases. We therefore allow review and, upon review, summarily reverse and remand to the Court of Appeals for reconsideration in light of Santosky v. Kramer, supra.
Reversed and remanded.